t c memo united_states tax_court robert e dunham petitioner v commissioner of internal revenue respondent docket no filed date montfort s ray for petitioner amy j sargent lloyd e mueller and rebecca d harris for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency respondent determined deficiencies in petitioner robert e dunham's federal income and self-employment taxes additions to tax and an accuracy-related_penalty as follows additions to tax penalty year deficiency sec_6651 sec_6654 sec_6662 dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number --- --- --- dollar_figure --- --- in the answer respondent made affirmative allegations seeking additions to tax under sec_6651 for each of the years in issue respondent contends that sec_6651 should apply alternatively for taxable years and if we decide that sec_6651 additions to tax do not apply for any of these years in the amendment to the answer respondent also alleged that sec_6662 accuracy-related_penalties should apply alternatively for and if we decide that sec_6651 additions to tax do not apply at trial respondent moved for a penalty under sec_6673 after concessions the issues for our consideration are whether petitioner is liable for tax on his income from a veterinary practice and other sources for each of the years in issue whether petitioner is liable for self-employment_tax for each of the years in issue whether petitioner is liable for additional tax under sec_72 in for a premature_distribution of dollar_figure from an individual_retirement_account whether petitioner is liable for additions to tax under unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure either sec_6651 or sec_6651 and under sec_6654 for the years in issue and whether a penalty should be awarded under sec_6673 respondent has conceded that petitioner is not liable for sec_6662 accuracy-related_penalties as determined in the notice_of_deficiency for and as alleged in the amendment to the answer for and findings of fact2 at the time the petition was filed petitioner resided in crossett arkansas during the years in issue petitioner was a veterinarian in a sole_proprietorship doing business as the crossett animal clinic petitioner received adjusted_gross_income from his veterinary practice of dollar_figure in each of the years in issue in petitioner had a short-term_capital_gain of dollar_figure from the sale of stock in petitioner also received interest_income of dollar_figure and dividend income of dollar_figure petitioner failed to report the income from his veterinary practice the capital_gain or the interest and dividend income or to pay federal income taxes on these amounts in petitioner received a dollar_figure premature_distribution from his individual_retirement_account ira the stipulation of facts and the attached exhibits are incorporated therein by this reference petitioner did not maintain records of his income from his veterinary practice petitioner received payments for his veterinary services primarily in cash or by check and did not keep records of these payments on occasion petitioner permitted customers to establish a charge account when the customer paid the account petitioner destroyed records of the account receivable petitioner did not keep records of his expenses from his veterinary practice such as the costs of medical or laboratory equipment drugs or medical_supplies he discarded invoices relating to these expenses during the years in issue petitioner maintained a bank account in connection with his veterinary practice in the name crossett animal hospital petitioner made deposits to this account totaling dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively petitioner was married and had held his personal_residence with his wife as tenants_by_the_entirety under arkansas law in petitioner transferred his interest in the residence to his wife for consideration of dollar_figure during date petitioner filed an unsigned form_1040 u s individual_income_tax_return for on the unsigned return petitioner reported dollar_figure in income from the premature ira distribution in a letter attached to the return petitioner stated that he intentionally did not sign the return because signing the return under penalties of perjury as provided on the form would be a waiver of his constitutional rights petitioner attached two opinion_letters to the return one from an attorney and the other from an accountant which advised that by signing a form_1040 a taxpayer waives constitutional rights or subjects himself to criminal sanctions petitioner consulted and received advice from a number of tax professionals including the two whose letters were enclosed with the return the tax professionals each held tax_protester beliefs similar to petitioner's the opinions of tax professionals had been obtained by petitioner from outside of his own area petitioner had sought the advice of a local professional who declined involvement with petitioner's tax protest returns in the internal_revenue_service irs began an examination of petitioner's tax_liability the audit expanded to include and petitioner became aware of the audit by date in date and date after he was notified of the audit petitioner submitted form sec_1040nr u s nonresident_alien income_tax return for each of the years in issue including the taxable_year for which petitioner had filed the unsigned form_1040 on the form sec_1040nr dated date petitioner provided his name and signed each of the forms but he did not list his social_security_number petitioner provided his street address and identified his country as arkansas and the states united with it by and under the constitution of the usa the form sec_1040nr contained the word none or character n a in pertinent spaces for income deductions taxes owed and payments on the return petitioner reported that he was not a u s citizen as part of the return petitioner attached a statement to each form that reported that he was a domiciled inhabitant of an american state and that his tax_home was within an american union state petitioner reported that he did not receive any gross_income effectively connected to a u s trade_or_business he further reported that he had american earned_income of approximately dollar_figure which was foreign gross_income excludable and exempt from u s taxation under sec_911 on date respondent mailed a notice_of_deficiency to petitioner respondent determined that petitioner did not file valid tax returns for each of the years in issue after he received the notice_of_deficiency petitioner submitted a second set of form sec_1040nr for taxable years and dated date petitioner provided his name and social_security_number on the forms and signed each of them as a part of the address petitioner identified his country as arkansas usa the second set of form sec_1040nr contained none or n a in pertinent spaces on line of the forms petitioner reported that he received dollar_figure in income that was exempt from tax by treaty in a statement attached to the forms petitioner reported that he resided in arkansas usa petitioner denied that he was a u s citizen or a resident of a state subject_to u s sovereignty he also denied that he was a nonresident_alien engaged_in_a_trade_or_business_within_the_united_states petitioner reported that the dollar_figure in income that he received was exempted from u s tax imposition pursuant to the united_states tax_convention of september citing u s const art i sec_2 sec_894 income affected by treaty in date petitioner submitted a fourth set of documents to the irs for each of the years in issue the documents were entitled statement in lieu of return and reported that petitioner received dollar_figure per year in federal reserve notes among other declarations petitioner stated that the federal reserve notes were not income because they were not redeemable in gold or silver and do not constitute payment in u s dollars petitioner deducted a dollar_figure fair_market_value from the amount of federal reserve notes that he received and calculated income and no tax owed the petition in this case does not allege any factual basis that establishes error in respondent's deficiency determination instead the petition along with other pleadings contains tax_protester arguments petitioner did not cooperate with respondent during the preparation of this case during the audit of the years in issue petitioner did not meet with respondent's agents and failed to provide records to respondent in connection with the examination of his tax_liability petitioner's answers to respondent's discovery were inadequate in addition petitioner submitted six discovery requests to respondent that concerned irrelevant tax_protester matters that have no meaningful relationship to respondent's determination of petitioner's income_tax_liability additions to tax and penalties petitioner maintained tax_protester arguments in the documents he submitted to the irs and in his testimony at trial even though he knew that this court has held the arguments to be frivolous opinion at trial petitioner conceded that if the court finds him subject_to federal_income_tax he had adjusted_gross_income from his veterinary practice of dollar_figure in each of the years in issue petitioner also conceded that he received interest and dividend income and short-term_capital_gain in at trial petitioner expressed various tax_protester arguments that are without merit and have often been rejected by this court petitioner did not present any evidence concerning respondent's determination that he is subject_to self-employment_tax under sec_1401 on the dollar_figure income from his veterinary practice for each of the years in issue accordingly petitioner is liable for federal income and self-employment taxes for each of the years in issue petitioner received a dollar_figure premature_distribution from his ira sec_72 imposes a tax of percent of the amount of an early distribution from a qualified retirement account sec_72 provides for certain exceptions to the general_rule contained in paragraph petitioner has not argued that any of the statutory exceptions apply accordingly petitioner is liable for the 10-percent additional tax on the dollar_figure early distribution under sec_72 for petitioner filed an unsigned form_1040 respondent determined that the form was not a valid_return and that petitioner was liable for a sec_6651 addition_to_tax for sec_6651 imposes an addition_to_tax equal to percent of the tax due for each month that a return is delinquent not to exceed percent the sec_6651 addition_to_tax does not apply if the failure to timely file is due to reasonable_cause and not due to willful neglect reasonable_cause exists if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs respondent asserted the sec_6651 addition for in the answer and thus has the burden_of_proof on this issue rule a an unsigned form_1040 is not a valid_return 65_tc_68 affd without published opinion 559_f2d_1207 3d cir kelly v commissioner tcmemo_1987_352 affd without published opinion 858_f2d_743 11th cir petitioner's failure_to_file a valid tax_return for was not due to reasonable_cause rather petitioner enclosed a letter with the return that stated he intentionally did not sign his return based on tax_protester arguments moreover petitioner admitted that he knew these arguments have been repeatedly rejected by this court as frivolous accordingly petitioner is liable for a sec_6651 addition_to_tax for respondent determined that petitioner also failed to file returns for and and that for these years the failure_to_file was fraudulent where a taxpayer's failure_to_file a return is fraudulent the addition_to_tax is equal to percent of the tax due for each month that the return is delinquent up to a maximum of percent sec_6651 and petitioner contends that the two sets of form sec_1040nr and the statements in lieu of return constitute valid tax returns for purposes of sec_6651 we first consider whether any of the documents submitted by petitioner constitute valid tax returns under sec_6651 if not we then consider whether petitioner's failure_to_file a return in and was fraudulent the two sets of form sec_1040nr were not submitted to the irs until date and date respectively and the statements in lieu of return were not submitted until date accordingly none of these documents were filed in time to prevent the imposition of the maximum addition_to_tax under sec_6651 or sec_6651 for the taxable years and we find that petitioner failed to file returns for and petitioner filed one of the form sec_1040nr for on date that form would have been timely filed if it constituted a valid_return accordingly we must address whether the nonresident_alien form is a valid tax_return petitioner argues that the form 1040nr u s nonresident_alien income_tax return is a valid tax_return for purposes of sec_6651 because it accurately reported his income from his veterinary practice as dollar_figure petitioner argues that respondent has conceded that petitioner accurately reported the amount of his income on the form by stipulating that petitioner had annual adjusted_gross_income from his veterinary practice of dollar_figure sec_6011 requires taxpayers to file a return or statement according to the forms and regulations prescribed by the secretary the supreme court has on a number of occasions considered the essential elements of a valid tax_return usually for purposes of the statute_of_limitations 464_us_386 321_us_219 293_us_172 280_us_453 the essential elements of a valid_return developed from supreme court precedent are set forth in 82_tc_766 affd 793_f2d_139 6th cir as follows first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury id pincite in this case the question of whether the form 1040nr is a valid_return turns on the third requirement whether petitioner made an honest and reasonable attempt to satisfy the requirements of the tax law at trial petitioner admitted that at the time he submitted the form sec_1040nr he knew this court had held his arguments to be frivolous petitioner nevertheless attempted to advance his frivolous tax_protester arguments that he was not a u s citizen by purposefully filing a nonresident_alien form petitioner is a well-educated articulate and knowledgeable individual he intentionally chose to submit the form 1040nr rather than the form_1040 that he knew was appropriate for his circumstances to advance his protester position in an effort to deceive the government petitioner knew that the position he was taking in submitting the form sec_1040nr was frivolous accordingly we find that petitioner did not make an honest and reasonable attempt to comply with the requirements of the tax law the form sec_1040nr submitted by petitioner are not valid returns for purposes of sec_6651 having found that petitioner did not file tax returns for and we must consider whether petitioner's failure_to_file was fraudulent within the meaning of sec_6651 in determining whether a taxpayer's failure_to_file is fraudulent we consider the same elements that are considered in imposing the fraud_penalty under sec_6663 102_tc_632 fraud is an intentional wrongdoing designed to evade tax known or believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 796_f2d_303 9th cir affg tcmemo_1984_601 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b clayton v commissioner supra pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir 69_tc_391 fraud is never presumed and must be established by independent evidence that establishes fraudulent intent edelson v commissioner supra 55_tc_85 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer's fraudulent intent is seldom available 317_us_492 80_tc_1111 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 courts have developed several indicia or badges that tend to establish fraud they include understatement of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 899_f2d_164 2d cir bradford v commissioner supra pincite 91_tc_874 this list is nonexclusive 94_tc_316 during the years in issue petitioner failed to file valid tax returns and failed to report substantial amounts of income from his veterinary practice petitioner intentionally did not maintain records of his income or business_expenses and intentionally discarded the minimal records that he received the dollar_figure amount although stipulated in this case cannot be shown to be the actual amount of income earned in petitioner's veterinary practice moreover petitioner did not cooperate with respondent during the administrative or judicial phases of this case petitioner refused to meet with respondent's agent and responded to requests for meetings with tax_protester rhetoric petitioner submitted numerous correspondence to respondent that attempted to advance his tax_protester position and did not address the factual accuracy of respondent's determination during testimony at trial petitioner admitted that he was aware that the tax_court has held the tax_protester arguments to be frivolous petitioner took affirmative steps to conceal his income and assets from until petitioner substantially avoided use of commercial banks for depositing income and paying expenses from his veterinary practice petitioner dealt extensively in cash for payment of expenses and did not retain receipts of the expenses in addition in petitioner transferred his interest in his primary residence to his wife for nominal consideration petitioner argues that the transfer of the personal_residence to petitioner's wife was not fraudulent as a matter of law petitioner contends that respondent could not have reached the property because he held the property with his wife as tenants_by_the_entirety under the laws of the state of arkansas prior to the transfer under arkansas law a judgment creditor of one spouse cannot force the partition and sale of property held by husband and wife as tenants_by_the_entirety lowe v morrison ark s w 2d however a debtor-spouse's interest in an entirety estate and entitlement to one-half the rents and profits from the property may be executed upon to satisfy a judgment against the debtor- spouse subject_to the nondebtor-spouse's right_of_survivorship morris v solesbee ark app s w 2d petitioner's transfer of the personal_residence held as tenants_by_the_entirety to his wife for nominal consideration can be fraudulent under arkansas law under arkansas law a federal_tax_lien filed to collect a spouse's separate tax_liability is a lien against the spouse's interest in the entirety estate petitioner attempted to remove his residence from the reach of respondent by quitclaiming his interest in the entirety estate to his wife we find that the transfer of the personal_residence to petitioner's wife is evidence of fraud most of the badges_of_fraud that are relied on by the court are present in this case there is a pattern of failure_to_file personal income_tax returns concealment of assets and income failure to cooperate with irs agents failure to keep records of income-producing activities destruction of tax records dealing in cash and fraudulent transfer of assets respondent has proven by clear_and_convincing evidence that petitioner’s failure_to_file returns for taxable years and was fraudulent petitioner argues that he did not act fraudulently in submitting the form sec_1040nr u s nonresident_alien income_tax return rather than a form_1040 u s individual tax_return because he disclosed his income of dollar_figure to respondent in the various documents that he submitted to the irs petitioner argues that the documents state the amounts of income stipulated by the parties and refute that petitioner was concealing his income from respondent we do not think that these documents preclude a finding of fraud in this case petitioner submitted these documents to the irs only after he was notified of the irs audit moreover petitioner did not submit the second set of form sec_1040nr and documents entitled statement in lieu of return until after the notice_of_deficiency was mailed to him we believe that petitioner submitted these documents primarily to advance his frivolous tax_protester arguments rather than to report honestly and accurately his income to respondent he purposefully did not keep records of his income and expenses with an intent to deceive the irs after the irs began the audit petitioner realized that his deceptive practices of not filing returns had been uncovered and that he was caught because he had failed to keep records of his income petitioner had to guess at the amount of income he earned he reported the same amount as his income for each of the years in issue because of petitioner's fraudulent failure to keep records it was difficult to determine the actual amount of petitioner's income moreover subsequent voluntary disclosure does not absolve a taxpayer of antecedent fraud badaracco v commissioner u s pincite 19_tc_1072 affd 218_f2d_639 2d cir petitioner cannot rely on the form sec_1040nr and statements in lieu of return as a shield from a fraud_penalty especially with the presence in this case of most of the enumerated badges_of_fraud accordingly petitioner is liable for sec_6651 additions to tax for and sec_6654 imposes an addition_to_tax for failure to make timely estimated income_tax payments where prepayments of tax do not equal the percentage of total liability required to be paid as estimated_tax the addition is automatically imposed unless the taxpayer proves that a statutory exception applies sec_6654 78_tc_304 petitioner has not proven that an exception applies and is liable for the sec_6654 addition_to_tax in each of the years in issue respondent has moved that we impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty not exceeding dollar_figure when the taxpayer institutes or maintains a proceeding primarily for delay or where the taxpayer’s position is frivolous or groundless petitioner knew that this court has held the tax_protester arguments that he was asserting to be frivolous nevertheless petitioner continually asserted the tax_protester arguments in his petition and other pleadings responses to respondent's discovery requests requests for discovery from respondent and testimony at trial petitioner did not cooperate with respondent during audit or the appeals_conference we find that petitioner maintained frivolous positions with respect to his income_tax_liability and instituted and maintained this proceeding primarily for delay accordingly we find that petitioner's conduct justifies that award of damages in view of the number of years in issue and the amount of unreported income we award a penalty to the united_states of dollar_figure under the provisions of sec_6673 to reflect the foregoing and concessions by the parties an appropriate order will be issued and a decision will be entered under rule
